United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., claiming as child of T.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
V.B., for the appellant
Office of Solicitor, for the Director

Docket No. 14-916
Issued: August 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 13, 2014 appellant, through his representative, filed a timely appeal from a
February 3, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP),
finding that the employee abandoned his request for an oral hearing.1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the nonmerit decision of OWCP. The last merit decision of record was
OWCP’s July 8, 2013 decision. Because more than 180 days has elapsed between the last merit
decision and the filing of this appeal on March 13, 2014, the Board lacks jurisdiction to review
the merits of this case.3

1

The appeal was filed on behalf of appellant as the only child of the deceased employee, who died on July 13,
2013 and was divorced. In response to the Board’s inquiry, appellant submitted a durable power of attorney
authorizing his mother as his agent in probate of the estate and as his representative before the Board.
2
3

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether the employee abandoned his request for an oral hearing before an
OWCP hearing representative.
FACTUAL HISTORY
On May 31, 2013 the employee, then a 47-year-old mail clerk, filed a traumatic injury
claim (Form CA-1) alleging that on May 30, 2013 he sustained a head and back injury when he
passed out and fell on the floor. He notified his supervisor and first sought medical treatment on
May 31, 2013. The employing establishment controverted the claim and noted that the employee
had a history of fainting spells and seizures at work.
On May 31, 2013 the employing establishment issued appellant a properly completed
Form CA-16, authorization for examination, which authorized the employee to visit Sacred Heart
Hospital. A May 31, 2013 emergency room (ER) report was submitted documenting treatment
for the employee’s injury.
By letter dated June 6, 2013, OWCP informed the employee that the evidence of record
was insufficient to support his claim. The employee was advised of the medical and factual
evidence needed and asked that he respond to the provided questions within 30 days.
In support of his claim, the employee submitted a June 13, 2013 note from Dr. Billy C.
Weistein, a Board-certified neurologist, who released him back to work with restrictions.
By decision dated July 8, 2013, OWCP denied the employee’s claim finding that the
evidence did not establish that the May 31, 2013 incident occurred as alleged. It also found that
the employee failed to establish a diagnosed medical condition causally related to the alleged
employment incident.
On July 8, 2013 the employee requested an oral hearing before an OWCP hearing
representative.4
By letter dated December 4, 2013, OWCP notified the employee that his hearing would
be held on January 14, 2014 at 3:15 p.m. Eastern time. It provided him with a toll-free number
to call at that time to be connected to the hearing representative and court reporter.
By decision dated February 3, 2014, OWCP’s hearing representative found that the
employee abandoned his request for an oral hearing. He noted that the employee received
written notice 30 days in advance of the hearing but failed to participate. The hearing

4

See supra note 1.

2

representative also found no evidence of record that the employee contacted OWCP either prior
or subsequent to the scheduled hearing to explain his failure to appear.5
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides the right to a hearing before an OWCP hearing
representative, stating:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”6
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing the address specified in the decision within 30 days of the date of the decision for which
a hearing is sought.7 Unless otherwise directed in writing by the claimant, OWCP’s hearing
representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.8 OWCP has the burden of proving that
it mailed to appellant and his representative a notice of a scheduled hearing.9
Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a
notice mailed to an individual in the ordinary course of business was received by that individual.
This presumption arises when it appears from the record that the notice was properly addressed
and duly mailed.10 However, as a rebuttable presumption, receipt will not be assumed when
there is evidence of nondelivery.11 The presumption of receipt does not apply where a notice is
sent to an incorrect address.12
The authority governing abandonment of hearings rests with OWCP’s regulations, which
provide in pertinent part as follows: A claimant who fails to appear at a scheduled hearing may
5

The Board notes that appellant submitted additional evidence after OWCP rendered its February 3, 2014
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a formal request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§ 10.606(b)(2).
6

5 U.S.C. § 8124(b)(1).

7

20 C.F.R. § 10.616(a).

8

Id. at 10.617(b).

9

See Michelle R. Littlejohn, 42 ECAB 463 (1991); see also K.D., Docket No. 11-77 (issued August 18, 2011).

10

See Michelle Lagana, 52 ECAB 187 (2000).

11

See C.O., Docket No. 10-1796 (issued March 23, 2011); M.U., Docket No. 09-526 (issued
September 14, 2009).
12

See Clara T. Norga, 46 ECAB 473 (1995); W.A., Docket No. 06-1452 (issued November 27, 2006).

3

request in writing within 10 days after the date set for the hearing that another hearing be
scheduled. Where good cause for failure to appear is shown, another hearing will be scheduled
and conducted by teleconference. The failure of the claimant to request another hearing within
10 days or the failure of the claimant to appear at the second scheduled hearing without good
cause shown, shall constitute abandonment of the request for a hearing.13
ANALYSIS
Following OWCP’s July 8, 2013 decision denying his traumatic injury claim, the
employee requested an oral hearing before an OWCP hearing representative. On December 4,
2013 OWCP notified the employee that his telephone hearing was scheduled for January 14,
2014 at 3:15 p.m. Eastern time. It provided him with a toll-free number and pass code to call in
at the time of the hearing. The employee did not request a postponement, failed to call in for the
scheduled hearing and failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing. As all three conditions for abandonment are met, the Board finds
that the employee abandoned his request for an oral hearing. The Board will therefore affirm the
hearing representative’s February 3, 2014 decision.
On appeal, the representative argues that OWCP should have accepted the employee’s
traumatic injury claim as work related. As noted, the Board does not have jurisdiction to review
the July 8, 2013 merit decision denying the employee’s traumatic injury claim.14
CONCLUSION
The Board finds that the employee abandoned his request for an oral hearing before an
OWCP hearing representative on January 14, 2014.

13

20 C.F.R. § 10.622(f); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Review of the
Written Record, Chapter 2.1601.6(g) (October 2011). See also M.F., Docket No. 14-128 (issued March 18, 2014).
14

Supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the February 3, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 11, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

